Citation Nr: 0029592	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  99-03 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from November 1965 to November 
1968 and from July 1970 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected disabilities are post-
traumatic stress disorder, evaluated as 70 percent disabling; 
degenerative arthritis of the cervical spine, left thumb, and 
left toe, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; hypertension, evaluated as 
10 percent disabling; and low back pain, right knee 
tendonitis, left knee tendonitis, painful right great toe, 
hearing loss of the left ear, deviated nasal septum, burn 
scars, and status post excision of multiple actinics, all 
evaluated as noncompensably disabling.  The combined service-
connected disability evaluation is 80 percent.

3.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.  



CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, Part 4 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been afforded VA examinations and treatment 
records have been obtained.  Subsequent to the certification 
of the appeal to the Board, additional evidence has been 
submitted.  The veteran's representative has waived RO 
consideration of the additional evidence.  The Board is 
satisfied, that in light of its decision herein, all relevant 
evidence has been obtained regarding the claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected disabilities are post-
traumatic stress disorder, evaluated as 70 percent disabling; 
degenerative arthritis of the cervical spine, left thumb, and 
left toe, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; hypertension, evaluated as 
10 percent disabling; and low back pain, right knee 
tendonitis, left knee tendonitis, painful right great toe, 
hearing loss of the left ear, deviated nasal septum, burn 
scars, and status post excision of multiple actinics, all 
evaluated as noncompensably disabling.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability.  

A review of the record reflects that the veteran has reported 
a college education and occupational experience as a 
custodian.  While a May 1998 report from the United States 
Postal Service reflects that the veteran was still working 30 
hours per week at that time, an October 1999 memorandum from 
the United States Postal Service reflects that the veteran 
had been placed in off-duty status without pay effective 
October 1999 because of statements suggesting that he could 
be injurious to himself or others if retained in a duty 
status.  The evidence does not reflect that the veteran has 
become re-employed subsequent thereto.  Therefore, the record 
indicates that the veteran is currently unemployed.

An April 1998 VA outpatient treatment record reflects that 
the veteran reported that he had been angry and irritable.  
He reported flashbacks and nightmares.  The impression was 
PTSD and the veteran's global assessment of functioning (GAF) 
was indicated to be 41.  

The report of a July 1998 VA psychiatric examination 
indicates that the veteran reported troubling intrusive 
thoughts, 8 to 12 times per day, with increasing frequency 
and severity.  He also reported nightly nightmares that were 
frequent and more severe.  His flashbacks were extremely 
violent and occurred four times per day.  He found it 
difficult to get along with old friends and found it hard to 
make new friends.  The diagnoses included post-traumatic 
stress disorder and dysthymic disorder.  The veteran's GAF 
was indicated to be 50.

A June 1998 VA treatment record reflects that the veteran 
reported that he had attacked a co-worker.  The impression 
was post-traumatic stress disorder.  An October 1999 VA 
outpatient treatment record indicates that the veteran had 
been in a fight at work.  The diagnosis was post-traumatic 
stress disorder and the GAF was indicated to be 41.  October 
1999 VA treatment records reflect that the veteran had been a 
patient of the reporting physician for the prior four years 
and his prognosis had been in decline.  These records 
indicate that the veteran should be removed from the stress 
that he was under at work.  The diagnosis was post-traumatic 
stress disorder and the veteran's GAF was indicated to be 42.  

An April 2000 VA fee-basis report indicates that the veteran 
underwent various testing and evaluation.  The diagnostic 
impression included post-traumatic stress disorder, chronic, 
severe.  The GAF was indicated to be 40 to 50.  The summary 
included that the veteran's prognosis for recovery or 
improvement of his post-traumatic stress disorder was very 
poor and it was doubtful that there would be such improvement 
that the veteran would be employable.  

A June 2000 report by a VA vocational rehabilitation 
counselor concluded that the veteran's post-traumatic stress 
disorder restricted him from employment and he was not 
capable of maintaining any form of gainful employment.  
Vocational rehabilitation was denied.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV) reflects that a GAF score of 41 to 50 
indicates serious symptoms or serious impairment in social or 
occupational functioning such as no friends, or unable to 
keep a job.  A GAF of 31 to 40 indicates some impairment in 
reality testing or communication or major impairment in 
several areas such as work with inability to work.  

With consideration of the veteran's education and his prior 
work history, including his current unemployed status as well 
as competent medical evidence reflecting that the veteran has 
consistently received GAF scores that are indicative of being 
unable to work, and competent medical evidence indicating 
that in the future it is doubtful that there will be 
sufficient improvement in the veteran's post-traumatic stress 
disorder so as to permit him to work, the evidence is in 
equipoise with respect to whether or not the veteran would be 
able to obtain and retain any substantially gainful 
occupation.  In resolving all doubt in the veteran's behalf, 
the veteran is unable to secure or follow a substantially 
gainful occupation because of his service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16, and Part 4.


ORDER

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -

- 1 -


